By the court.
The .words of the act of congress, under which the present motion is founded, are, “ that the matter in dispute, “ exceeds the sum or value of 500 dollars, exclusive of costs, to be made to appear to the satisfaction of the court. ” It is not similar to the removal of an action inthe Court of Errors and Appeals of this state, under the "act of 13th April 1791, (3 Dall. St Laws, 98,) for these the affidavit of the party or his agent, that the matter in controversy exceeds 400 dollars, is declared to be sufficient. How can the court be satisfied, that the present cause of action exceeds 500 dollars, unless they can in a summary way estimate the damages in an action for a libel ? The law of congress meant to give them no such power, in torts, or vindictive suits. Its object was confined to property, where the value of the thing in controversy could be satisfactorily ascertained. It appears a singular circumstance in this cause, that while the defendant aggravates the damages arising from his own wrong, the plaintiff diminishes them. But it is certain, that the terms of the law cannot be complied with¿ should the present petition be granted. And therefore
Motion denied.